                  Case 5:21-mj-05017-ADM Document 5 Filed 03/01/21 Page 1 of 1


              CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                       Case No: 21-mj-5017-ADM
                                                                                AUSA: Skipper Jacobs
                        Plaintiff,                                              Defendant: Jerold Berger
v.

WILLIAM POPE,
                        Defendant.

 JUDGE:                         Judge Angel D. Mitchell      DATE:                          March 1, 2021
 DEPUTY CLERK:                  Heather Tildes               TAPE/REPORTER:                 Zoom @ 1:01 pm
 INTERPRETER:                   _________________            PROBATION:                     ________________________

                                                  PROCEEDINGS

 ☐ Initial Appearance                 ☐ Initial Revocation Hearing              ☐ Bond Hearing
 ☐ Detention Hearing                  ☐ Initial Rule 5(c)(3)                    ☐ Bond Revocation Hearing
 ☐ Arraignment                        ☐ Preliminary Hearing                     ☒ Status Conference – 12 min.
 ☐ Discovery Conference               ☐ Pretrial Conference                     ☐ In-Court Hearing

 ☐ Defendant sworn                    ☐ Examined re: financial status           ☐ Counsel appointed

 ☐ Charges and penalties explained to defendant                                 ☐ Advised of Due Process Protections Act
 ☐ Constitutional Rights Explained     ☐ Felony                                 ☐ Misdemeanor
 ☐ Declines to Waive Indictment        ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment         ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                         ☐ Signed Consent to Transfer ______


 ☐ Waived Reading            ☐ Read to Defendant:         ☐ Indictment     ☐ Information       ☐ Complaint
 ☐ Number of Counts:         ☐ Guilty                     ☐ Not Guilty

 ☐ Bond Revoked                       ☐ Bail Fixed at: $_____________
 ☐ Release Order executed             ☒ Continued on present conditions         ☐ Remanded to Custody




OTHER: Defendant appears via videoconference and with counsel. Defendant orally consents to appear via videoconference
for this hearing. Defendant’s [4] Motion for Leave to Withdraw as Counsel for Defendant William Pope is denied without
prejudice to be renewed in accordance with Rule 83.5.5.
